Case 2:18-cv-02724-LDH-JO Document 22 Filed 11/14/19 Page 1 of 1 PageID #: 91



November 14, 2019



Honorable James Orenstein, USMJ

United States district Court

Eastern district of New York

225 cadman plaza East

Brooklyn New York 11201

Re: Valencia versus Nassau country club

   18-cv-02724

Dear Judge Orenstein

Please accept this letter on behalf of the plaintiff Hector Valencia in the above-referenced matter. I
underwent surgery on Tuesday November 12 2019. Do to unanticipated complications I will not be
returning to the office until Wednesday November 20th 2019.

Yesterday morning my assistant Crystal Barrera called court and was under the impression that the
matter would be adjourned to December 3rd 2019.

this morning we received a phone call from opposing counsel indicating that they would be in the
Brooklyn courthouse at 12:30 p.m. today as directed by the court.

Due to the foregoing I respectfully request that the matter be adjourned to December 3rd 2019 or to
another date on or after November 20th 2019 as directed by the court.

please excuse any typographical errors as this letter was dictated on a handheld phone.



Respectfully submitted



Steven John Moser

Moser law firm

3 School Street suite 207 b Glen Cove New York 11542

Cell phone 516-671-2776
